UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     RHODERICK DWIGHT HALL,                          DOCKET NUMBER
                 Appellant,                          AT-0752-14-0246-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: August 18, 2014
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Rhoderick Dwight Hall, Temple, Georgia, pro se.

           Earl L. Cotton, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal on the basis of res judicata. Generally, we grant petitions
     such as this one only when: the initial decision contains erroneous findings of
     material fact; the initial decision is based on an erroneous interpretation of statute


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                             2

     or regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review.    Therefore, we DENY the petition for review.            Except as
     expressly modified by this Final Order, we AFFIRM the initial decision.
¶2         This is the appellant’s fourth appeal in which he has claimed that the
     agency constructively suspended him between July 2009 and February 2011. 2 See
     Hall v. U.S. Postal Service, MSPB Docket No. AT-0752-10-0435-I-1, Initial
     Decision (May 18, 2010); Hall v. U.S. Postal Service, AT-0752-10-0486-I-1,
     Initial Decision (June 30, 2010); and Hall v. U.S. Postal Service, MSPB Docket
     No.   AT-0752-11-0116-I-1,       Initial   Decision   (Feb.    23,   2011).      As   the
     administrative judge correctly noted below, the initial decision in each of these
     cases became the Board’s final decision in that matter. Initial Appeal File (IAF),
     Tab 14, Initial Decision (ID); see 5 C.F.R. § 1201.113.
¶3         As the Board found in the previous appeals cited above, the appellant
     initiated his absence for the varying time periods at issue in each of those appeals
     and, consequently, failed to establish that the agency constructively suspended
     him during the time at issue in this matter. Under the doctrine of res judicata, a
     valid, final judgment on the merits of an action bars a second action involving the

     2
       To the extent that the appellant addresses his separately-docketed restoration claim in
     the instant petition for review, we note that the Board issued an initial decision in that
     appeal, which became the Board’s final decision after neither party petitioned for its
     review. Hall v. U.S. Postal Service, MSPB Docket No. AT-0353-14-0247-I-1, Initial
     Decision (Mar. 12, 2014); see 5 C.F.R. § 1201.113.
                                                                                        3

same parties or their privies based on the same cause of action. Peartree v. U.S.
Postal Service, 66 M.S.P.R. 332, 337 (1995). Res judicata precludes parties from
relitigating issues that were, or could have been, raised in the prior action, and is
applicable if: (1) the prior judgment was rendered by a forum with competent
jurisdiction; (2) the prior judgment was a final judgment on the merits; and
(3) the same cause of action and the same parties or their privies were involved in
both cases. See id. The administrative judge correctly found that each of the
above-listed criteria were met, and we agree that the instant appeal is barred by
the doctrine of res judicata. 3

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
       You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
       You may request review of this final decision on your discrimination claims by
the Equal Employment Opportunity Commission (EEOC). See Title 5 of the United
States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you submit your request by
regular U.S. mail, the address of the EEOC is:
                                Office of Federal Operations
                      Equal Employment Opportunity Commission
                                   P.O. Box 77960
                              Washington, D.C. 20013

       If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:




3
  The administrative judge twice stated in the initial decision that the Board lacks
jurisdiction over the appeal. ID at 1-2, 4. While we affirm that this appeal is barred by
res judicata, we modify the initial decision to clarify that dismissal is not based upon a
lack of Board jurisdiction. Rather, the principle of claim preclusion is the proper basis
for the appeal’s dismissal. See Peartree, 66 M.S.P.R. at 337.
                                                                                        4

                                Office of Federal Operations
                      Equal Employment Opportunity Commission
                                  131 M Street, NE
                                   Suite 5SW12G
                              Washington, D.C. 20507

       You should send your request to EEOC no later than 30 calendar days after your
receipt of this order. If you have a representative in this case, and your representative
receives this order before you do, then you must file with EEOC no later than 30
calendar days after receipt by your representative. If you choose to file, be very careful
to file on time.

Discrimination and Other Claims: Judicial Action
       If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
                                                                            5

prepayment of fees, costs, or other security.   See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                         ______________________________
                                       William D. Spencer
                                       Clerk of the Board
Washington, D.C.